UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6672


THOMAS DELAWRENCE LEATH,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; DRUG ENFORCEMENT ADMINISTRATION;
AGENTS KNOWN AND UNKNOWN; FEDERAL BUREAU OF INVESTIGATION,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:16-cv-00248-CCE-LPA)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Delawrence Leath, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas Delawrence Leath appeals the district court’s order

accepting the magistrate judge’s recommendation and dismissing for

failure to state a claim, see 28 U.S.C. § 1915(e)(2)(B)(ii),

Leath’s Bivens * complaint.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   Leath v. United States, No. 1:16-cv-00248-

CCE-LPA (M.D.N.C. May 9, 2016).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                            AFFIRMED




     * Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                  2